 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JENNIE R. SUSKE,                                  No. 2:19-CV-0959-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g). On

20   July 18, 2019, the court directed plaintiff to show cause in writing why this action should not be

21   dismissed for failure to submit service documents to the United States Marshal. A review of the

22   docket reflects that plaintiff has filed a notice of submission of the required documents to the

23   United States Marshal. Accordingly, the July 18, 2019, order to show cause is hereby discharged.

24                  IT IS SO ORDERED.

25

26   Dated: August 13, 2019
                                                            ____________________________________
27                                                          DENNIS M. COTA
28                                                          UNITED STATES MAGISTRATE JUDGE
                                                        1
